Van Brunt, P. J.
There are two grounds because of which the appellant claims the right to a new trial. One is that at the time the district attorney rested his case there was no evidence supporting the testimony of the female defiled, or attempted to be defiled; and, secondly, that the verdict was against the weight of evidence. Neither of these objections can prevail. Instead of the verdict being against the weight of evidence, it is seldom, in a case of this description, that so satisfactory proof of an assault is offered. It may be true that when the district attorney rested his case there was but little evidence supporting the testimony of the complainant; but her battered appearance, resulting from the brutality with which she had been treated, •offered some rather convincing evidence of the truth of the statement to which she testified. But when the ease was finally submitted to the jury there was ample corroboration in the evidence of the bar-keeper. Sparks, who testified to seeing much of that of which the complainant had given evidence. The defendant’s story, as to the nature of the assault, and the circumstances which led to it, was certainly not such as was apt to carry weight with the jury. In fact it was entirely improbable. It may be true that the complainant was under the influence of liquor, and that her associations were not such as tended to indicate that she was a virtuous woman; but, nevertheless, the circumstances to which she testified, corroborated as they were by her appearance, and by the evidence of the bar-keeper, were such as would properly •carry conviction to the minds of the jury. We see no reason for interfering -with the judgment, and it should be affirmed. All concur.